ORDER
PER CURIAM:
A jury found defendant guilty of stealing (•§ 570.030, RSMo) and declared punishment at “no imprisonment but a fine, in an amount to be determined by the Court”. The trial court imposed a fine of $2,500.00 for the offense and further ordered defendant to pay $36.00 to the Crime Victims’ Compensation Fund. Defendant appeals asserting his motion for judgment of acquittal should have been sustained because the evidence addressed was legally insufficient to support a conviction for stealing.
We have reviewed the entire record and find there is ample evidence to support defendant’s conviction. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed in accordance with Rule 30.25(b).